Citation Nr: 1637414	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-27 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether a reduction in pension benefits effective February 2007 based on countable income was proper. 

2. Whether termination of pension benefits effective September 2010 based on countable income was proper. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to May 1961, and from June 1966 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In his March 2011 notice of disagreement (NOD), the Veteran clearly submitted a request for waiver of the debt created as a result of the January 2011 decision.  He submitted a Financial Status Report in support of his request.  This issue has not yet been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction of it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016). 

The issue of whether termination of pension benefits effective September 2010 based on countable income was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had unreported earned income from January 2007 forward. 


CONCLUSION OF LAW

The reduction of pension benefits effective February 2007 was proper.  38 U.S.C.A. §§ 1521, 5112, 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.23, 3.500, 3.660 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), VA has duties to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA does not apply to the issue of whether a retroactive reduction in pension benefits was proper, including the validity of any resultant overpayment and debt, as this is not a claim for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter.  Moreover, as the outcome of this appeal is determined by applicable law based on facts that are not in dispute, VA's duties to notify and assist under the VCAA are moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  


II. Analysis

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2016).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  38 U.S.C.A. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2016).  The debtor, in turn, may challenge the validity or amount of the debt owed, among other things.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  

In this case, the Board finds that an overpayment was properly created based on the retroactive reduction of pension payments effective February 2007.  

The Board first turns to the issue of whether a reduction of pension payments was warranted based on the Veteran's income. 

As relevant to this appeal, VA law provides that basic entitlement to pension exists if a veteran of a period or periods of war (as defined in 38 C.F.R. § 3.3(a)) meets certain net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR), and is either age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1521(a) and (j), 5312; 38 C.F.R. §§ 3.3(a), 3.23(a).  Pension is not payable to a veteran whose annual income exceeds the rates set forth in 38 U.S.C. 1521.  38 C.F.R. § 3.252(b); but see 38 C.F.R. § 3.23 (providing, in pertinent part, that the MAPR specified in 38 U.S.C. § 1521 is subject to increase under 38 U.S.C. 5312).  

The MAPR for improved pension for veterans is set forth in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.21, 3.23(a).  As relevant to the issue on appeal, the MAPR for veterans who are permanently and totally disabled is the amount specified in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C. § 5312.  38 C.F.R. § 3.23(a).  Each time there is an increase of the MAPR under 38 U.S.C. § 5312, the actual rates will be published in the "Notices" section of the FEDERAL REGISTER.  Id.

The maximum annual rates of improved pension shall be reduced by the amount of the countable annual income of the veteran, and the income of the veteran's spouse and child.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a), 3.23(a)(1), (b), (d)(1) and (d)(4) (2016).  

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  38 C.F.R. § 3.273(a).  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  

The following is excluded from countable income for VA pension purposes: welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; unreimbursed medical expenses in excess of 5 percent of the MAPR; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272. 

From February 1, 2007 through December 2010, the period at issue, the Veteran was in receipt of pension at the rate payable for a single veteran, with no offset based on income.  However, the evidence shows that he received earned income in the form of wages during this period.  He did not report any unreimbursed medical expenses in excess of five percent of the applicable MAPR for this period.  See id.  The Veteran has not disputed the amount of earned income received for the annualization periods from February 2007 through December 2010 as determined by the RO.  The RO initially learned of this income through an income verification matching (IVM) program with other agencies.  The income was subsequently verified by the employer.  The Veteran acknowledged receiving income roughly similar to this amount in his February 2012 notice of disagreement (NOD), and essentially acknowledged receiving this exact amount in a March 2012 written statement, in which he wrote: "Additionally, since you had already found out that my wages were [the amount of earned income determined by the RO from the 2007 IVM data]..."  He also acknowledged receiving income similar to what was determined by the RO from the 2007 IVM data in a January 2014 application for pension benefits (VA Form 21-527EZ).  In the latter document, the Veteran indicated that this income was received from 2005 to 2013.  The Veteran has never specifically disputed the income amounts determined by the RO for this period, or advanced any substantive argument in support of the appeal of the retroactive reduction in pension payments and consequent overpayment. 

The Board notes that the 2007 annualized income determined by the RO from the IVM data and applied to subsequent years differs from the actual amounts verified by the employer.  While the amounts reported by the employer for 2008 and 2010 were somewhat lower than the amount projected by the RO for those years, the amounts for 2010 and 2007 were substantially higher, with the net total being ultimately higher than the income determined by the RO for the period at issue.  Thus, there was no prejudice to the Veteran in applying the income determined from the 2007 IVM data to years 2008, 2009, and 2010 for purposes of calculating the overpayment, as this was more favorable to the Veteran than applying the actual income for those years.  

In sum, there is no dispute of fact that the Veteran had unreported earned income for the annualization periods from February 2007 through December 2010.  Moreover, the Veteran has never specifically disputed the annual amount of income determined by the RO.  As already noted, the information obtained from the Veteran's employer in fact shows that overall, the annual income was higher than what was determined by the RO for the period at issue. 

Finding that the Veteran received excess pension payments from January 2007 through December 2010 based on unreported earned income, the Board next turns to the issue of whether their retroactive reduction effective February 1, 2007 was proper.  

As an initial matter, the Board finds that all procedural due process requirements for reducing pension benefits effective February1, 2007 were satisfied.  See 38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.103, 3.105(f) (2016).  A letter dated October 2010 notified the Veteran of the proposal to reduce his pension payments based on unreported earned income.  The letter listed the amount and source of income calculated for 2007, 2008, 2009, and projected for 2010.  It also notified the Veteran that the adjustment would result in an overpayment of benefits that had been issued to him, and that he would be subsequently notified of the exact amount of overpayment and information about repayment.  The Veteran was notified that he had sixty days to submit additional information or evidence to show that the proposed action should not be taken, and that if he continued to accept payments at the present rate during this period, he would have to repay all or part of those benefits as well if it were determined that the proposed adjustment was proper.  He was further notified of his right to a personal hearing, and that if he requested such a hearing within thirty days, the payments would continue at the then present rate until the hearing was held.  Finally, he was notified of his right to representation.  

The Veteran submitted an October 2010 written statement in response asserting that he did not recall being paid income in the amount stated in the October 2010 letter. (As discussed above, he later acknowledged in his February 2012 NOD and January 2014 pension application that he did receive income of a similar amount, and at least impliedly acknowledged income of the exact same amount in the March 2012 written statement.)  However, he did not submit any other evidence or request a hearing.  

About three months later, the January 2011 decision was issued informing the Veteran that VA would proceed with the proposed action to reduce his pension benefits effective February 1, 2007 based on the unreported earned income.  Accordingly, the Veteran's rights to advanced notice and opportunity to request a hearing and submit additional information and evidence have been satisfied.  See id.

The determination as to whether the overpayment of the Veteran's pension benefits was validly created turns on the proper effective date of their reduction.  With respect to improved pension benefits for veterans, where reduction or discontinuance of a running award of pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 U.S.C.A. § 5112(b)(4)(A); 38 C.F.R. §§ 3.500(c), 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).  

In this case, the Veteran was found to have unreported earned income for the annualization period beginning January 2007 based on the 2007 IVM data.  He has not disputed this finding.  The discontinuance of pension benefits effective February 1, 2007 was thus proper under 38 C.F.R. § 3.660(a)(2), as this was the first day following the end of the month in which the increased income occurred.  See 38 U.S.C.A. § 5112(b)(4)(A). 

The Board also notes that there was no fault on the part of VA in this matter.  In this regard, the effective date of a reduction or discontinuance of an erroneous award of compensation, disability and indemnity compensation (DIC), or pension benefits based on an act of commission or omission by a payee or with a payee's knowledge is the effective date of the award or the day preceding the act of commission or omission of the payee, whichever is later.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  The effective date of a reduction or discontinuance of an erroneous award of compensation, DIC, or pension benefits based solely on administrative error or error in judgment on the part of VA is the date of last payment, with certain exceptions not applicable here.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  The U.S. Court of Appeals for Veterans Claims has held that "the term 'erroneous award' as used in section 5112(b)(9) and (10) includes erroneous payments made subsequent to the initial award."  Dent v. McDonald, 27 Vet. App. 362, 374 (2015).  In other words, the term "award" in these sections includes both the initial award of benefits and the recurring payments made thereafter.  See id.

If fault for an overpayment cannot "clearly be ascribed to the beneficiary," VA's policy is to assume that fault and not create a debt against the beneficiary.  Dent, 27 Vet. App. at 380 (citing VAOPGCPREC 2-90 (March 1990)).  However, when both VA and the beneficiary are partially at fault, the debt based on the effective date of reduction or discontinuance of benefits is properly created.  See Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  

In this case, the Veteran was solely at fault in the creation of the overpayment and resultant debt since he failed to disclose his earned income under the reporting requirements set forth in 38 C.F.R. § 3.256(a).  VA law provides, in relevant part, that a veteran who is receiving pension must notify VA of any material change or expected change in his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a).  Such notice must be furnished when the recipient acquires knowledge that he or she will begin to receive additional income.  Id. 

The Veteran was notified in the initial July 2004 pension award letter that his pension rate was based on a finding that he had no income, and that he must let VA know "right away" of income changes, including based on earnings.  The Veteran was provided similar notice in correspondence dated in November 2007 and December 2007.  The Veteran's failure to report his income changes from 2007 to 2010 amounted to an "act of omission," thus triggering the effective date provisions of 38 C.F.R. § 3.500(b)(1).  

He also had knowledge of the erroneous award from the above letters informing him that his pension amount was based on a determination that he had no income, and that it was his responsibility to report any changes in income.  The Court noted in Dent that "[a] person may have actual or constructive knowledge of a fact," and observed that the latter is defined as "knowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent, 27 Vet. App. at 380 (quoting VAOPGCPREC 2-90 (March 1990)).  Further, the U.S. Supreme Court has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); cf. Morris v. Derwinski, 1 Vet. App. 260 (1991).  Here, in light of the above correspondence sent to the Veteran, the Board finds that he had actual and constructive knowledge of the erroneous award and his duty to report any changes to his income.  His knowledge of the erroneous award similarly triggers the effective date provisions of 38 C.F.R. § 3.500(b)(1). 

Accordingly, as the Veteran did not report his earned income from 2007 forward, the proper effective date for the reduction of pension payments was February 1, 2007, the first day of the month following the commencement of the annualization period (i.e. January 2007) in which the increase occurred.  See 38 C.F.R. § 3.660(a)(3); 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1); see also 38 C.F.R. §§ 3.23, 3.252(b).  The retroactive reduction of pension payments effective February 1, 2007, with the consequence of an overpayment of pension and resultant debt, is valid.  See 38 C.F.R. § 3.660; see also 38 U.S.C.A. § 5314; 38 C.F.R. §§ 1.911, 1.912a(a).  

In sum, the overpayment of pension effective February 1, 2007 and resultant debt was properly created under 38 C.F.R. § 3.660 and 38 C.F.R. § 1.962.  Because this appeal must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The reduction in pension benefits effective February 2007 based on countable income was proper; the appeal is denied. 


REMAND

The issue of whether termination of pension benefits effective September 2010 based on countable income was proper must be remanded for further review by the AOJ.

The RO determined that the Veteran's countable income exceeded the MAPR effective September 2010 based on the receipt of disability benefits from the Social Security Administration (SSA) in addition to earned income from wages.  The earned income for 2010 was calculated based on the 2007 data obtained from the IVM program, which was applied to subsequent years on the assumption that the Veteran continued to earn the same amount, as he did not report otherwise.  However, the amount of actual earned income for 2010, in the form of gross earnings, as subsequently verified by the Veteran's employer, was significantly less than what was calculated by the RO based on the 2007 data.  When the actual amount of earned income is considered, it appears his countable income (that is, earned income less excludable medical expenses) does not exceed the MAPR.  The RO never took the actual earnings into account as verified by the employer when determining whether the Veteran's income exceeded the MAPR effective September 2010.  

After providing the Veteran an opportunity to submit any additional information or evidence regarding his income from 2010 through 2013, the AOJ should calculate the Veteran's countable income for 2010 based on the actual income verified by the employer and any other information received, and then determine whether the discontinuance of pension benefits was proper.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting him to provide any information in his possession such as tax forms regarding his income for the periods from January 2010 through December 2013 (pension was reinstated effective January 2014).  

2. Then, after conducting any additional development deemed warranted to make an informed decision (within the AOJ's discretion), determine the Veteran's countable income for 2010 based on the actual amount verified by his employer for 2010 and any other information received for this and subsequent years, including any medical expenses, rather than the amount that had been projected based on the 2007 data.  

3. Then, readjudicate the issue of whether termination of pension benefits effective September 2010 was proper.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


